DETAILED ACTION
Claims 1 - 14 of U.S. Application No. 17483977 filed on  are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Specification
The disclosure is objected to because of the following informalities:
Paragraph [0023] recites, “The positive element 111 is preferably a copper electrode.” Should read “The positive electrode 113 is preferably a copper 13 is preferably a polytetrafluoride material (PTFE) material in the preferred embodiment” which should read “The above negative electrical layer 13 comprise a negative element 131 is preferably a polytetrafluoride material (PTFE) material in the preferred embodiment”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “ultrathin” in claim 1 is a relative term which renders the claim indefinite. The term “ultrathin” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In other words, it is not known what size constitute ultrathin, what is the threshold that if passed, the Nano generator becomes thin of even thick. For examination purposes, the preamble is interpreted as “a nanogenerator comprising:”
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 1: the limitations of claim 1, “…the positive electrical composite layer includes a positive element and a positive 7electrode laminated together; and the positive element is a foam material with 8thickness below 90 µm and pore size below 60 µm;
Claims 2-14 would be allowable for depending on claim 1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140246950 A1 for Wang et al. discloses the general conditions of the claim. Wang discloses (see Fig. 4A) a first element comprises an aluminum electrode and a PTFE layer (see claim 9), and a second element comprises an electrode and a nylon dielectric material. Wang does not suggest using a foam material as a positive dielectric.
US 20180316281 A1 for Jaeah Lee that disclose a triboelectric generator comprises a polyurethane foam as a positive affinity triboelectric material.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/           Primary Examiner, 
Art Unit 2832